DETAILED ACTION	
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 102(b) rejection of Claims 1 — 3, 8, 10 – 12, 14 – 15, 17 — 20, 23, 25 — 26 and 33 as being anticipated by Zhang (U.S. Patent No. 7,834,089 B2), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 4 — 5 and 16  as being unpatentable over 
Zhang (U.S. Patent No. 7,834,089 B2), of record on page 2 of the previous Action, is withdrawn.


NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 8, 10 – 12, 17 – 18, 20 and 25 — 26 are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘one or more inner layers’ is indefinite as at least three inner layers are disclosed. For purposes of examination, the phrase will be interpreted to mean ‘at least three inner layers.’

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 8, 10 – 12, 17 – 18, 20 and 25 — 26 are rejected under 35
U.S.C. 103(a) as being unpatentable over Zhang (U.S. Patent No. 7,834,089 B2).
With regard to Claim 1, Zhang discloses a packaging film (column 11, lines 36 — 40)
with gas barrier properties (column 10, lines 50 — 59) comprising an outer layer that is EVOH
and an inner layer that is a sealant and a layer between the outer layer and inner layer that is a tie
layer (modified EVOH / tie / sealant; column 11, lines 10 — 20); the tie layer is therefore an
inner layer; the film is retorted (heat sterilization; column 14, lines 26 — 30) and the outer layer
does not degrade because it is heat — resistant (column 14, lines 26 — 30) and does not melt at
120 degrees Celsius because the melting point is 183 degrees Celsius (column 15, lines 52 —
57); the EVOH is therefore a retortable grade EVOH. The claimed aspect of being ‘for food
packaging’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth
all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s
limitations, then the preamble is not a limitation and is of no significance to claim construction.
MPEP 2111.02.
Alternatively, an inner layer is disclosed between the modified EVOH layer and the sealing layer, and a tie layer between the inner layer and sealing layer (one or more tie layers; column 10, lines 24 – 28). The inner layer comprises one or more layers of a blend of polymers that include EVOH and polyamide (column 10, lines 50 – 57). Because one or more layers are disclosed, three layers are disclosed, and because EVOH and polyamide are disclosed, it would have been obvious for one of ordinary skill in the art to provide for a blend of EVOH and polyamide. A layer of EVOH between two layers of polyamide and one of the layers of polyamide in contact with a tie layer and the tie layer in direct contact with the sealing layer would therefore be obtained.
With regard to Claim 8, an outer layer that is oriented is disclosed (column 9, line 64).
With regard to Claim 10, a thickness of 3 mils is disclosed (column 17, lines 4 — 6).
With regard to Claim 11, the claimed oxygen transmission rate is disclosed (oxygen
permeation value; column 16, lines 33 — 50).
With regard to Claim 12, printed indicia is disclosed (column 11, lines 36 — 40).
With regard to Claim 17, the sealing layer comprises polyethylene (column 1, lines 28 —
33).
With regard to Claim 18, a film that is thermoformable is disclosed
(column 11, lines 48 — 50).
With regard to Claim 20, the claimed aspect of ‘coextruded’ is a product – by – process limitation.  Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 25, a retortable container is disclosed (column 11, lines 41 — 42).
With regard to Claim 26, the container is a pouch comprising a sidewall formed
from the film (column 12, lines 3 — 4).


7.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1, 8, 10 – 12, 17 – 18, 20 and 25 – 26.	
	

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782